DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-10 in the reply filed on 2/9/2022 is acknowledged.  The traversal is on the grounds that multiple groups may be searched and examined together without undue burden. This is not found persuasive because Group I and Group II restrict between an apparatus and a method. Though there may be some overlap during the prior art search for each respective group, each group additionally would require separate search strategy to fully encompass the scope of the claims in each group. As such, the requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/9/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rat et al. (US 20210396595A1).
Regarding Claim 1, Rat discloses an apparatus (device, D) for detecting overheating of a battery module (adjacent heat sources, Sx), the apparatus (device, D) comprising: a battery pack (module, Mx) including a first battery module (see annotated Figure 2 below) and a second battery module (see annotated Figure 2 below) (Figure 2, [0002, 0045-0047]). Rat further discloses a first temperature fuse (C1/R1) arranged on the first battery module (see annotated Figure 2 below) and having a first resistance value; a second temperature fuse (C2/R2) arranged on the second battery module (see annotated Figure 2 below) and having a second resistance value (Figure 2, [0064-0066]). Rat further discloses a controller (monitoring module, M) configured to detect an overheated battery module (adjacent heat sources, Sx) based on a total resistance value of the first temperature fuse (C1/R1) and the second temperature fuse (C2/R2), whose resistors (R1 and R2), are connected in parallel to each other (Figure 2, [0062-0065]).

    PNG
    media_image1.png
    705
    879
    media_image1.png
    Greyscale

Annotated Figure 2 (Rat US 20210396595A1)
Regarding Claim 4, Rat further discloses a third temperature fuse (Ck/Rk) spaced apart from the first battery module (see annotated Figure 2 above) and second battery module (see annotated Figure 2 above) and having a third resistance value, wherein the third temperature fuse (Ck/Rk) is connected in parallel with the first temperature fuse (C1/R1) and the second temperature fuse (C2/R2) (Figure 2, [0064]).
Regarding Claim 5, Rat further discloses that the controller (monitoring module, M) is configured by design to determine whether the first temperature fuse (C1/R1) and the second temperature fuse (C2/R2) are in a state of overheating, and the that the controller (monitoring module, M) uses the resistance value of the third temperature fuse (Ck/Rk) at the time of disconnection [0061-0066]. Thus, the controller (monitoring module, M) is necessarily configured to determine if disconnection occurs due to overheating, meeting all of the limitations of Claim 5.
Regarding Claim 9, Rat further discloses that the first temperature fuse (C1/R1) is thermally coupled to the first battery module (see annotated Figure 2 below) wherein the first temperature fuse (C1/R1) is located in a central portion of the first battery module (see annotated Figure 2 below) (Figure 2, [0047-0048]). 
Though Rat does not explicitly state that the central location of the first battery module (see annotated Figure 2 below) is where the highest heat is generated, the skilled artisan would find obvious the central portion of the first battery module (see annotated Figure 2 below) is where the highest heat is generated or that the central portion of the first battery module (see annotated Figure 2 below) can reach the same temperature where the highest heat is generated though heat transfer. Thus, all limitations of Claim 9 are met.
Regarding Claim 10, Rat further discloses that the second temperature fuse (C2/R2) is thermally coupled to the second battery module (see annotated Figure 2 below) wherein the second temperature fuse (C2/R2) is located in a central portion of the second battery module (see annotated Figure 2 below) (Figure 2, [0047-0048]). 
Though Rat does not explicitly state that the central location of the second battery module (see annotated Figure 2 below) is where the highest heat is generated, the skilled artisan would find obvious the central portion of the second battery module (see annotated Figure 2 below) is where the highest heat is generated or that the central portion of the second battery module (see annotated Figure 2 below) can reach the same temperature where the highest heat is generated though heat transfer. Thus, all limitations of Claim 10 are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rat et al. (US 20210396595A1), as applied to Claim 1 above, in further view of Yun (US 20100214707A1).
In Regards to Claim 2 (Dependent Upon Claim 1):
	Rat discloses the apparatus of Claim 1 as set forth above. Rat further discloses that the apparatus (device, D) is configured to have a predefined threshold temperature for a battery module (heat source, Sx), a temperature fuse (Cx/Rx) with variable resistance based on operating temperature, such that when the battery module (heat source, Sx) exceeds the predefined threshold temperature, the resistance of the temperature fuse (Cx/Rx) alerts the controller (monitoring module, M) to a potential thermal-related hazard [0006-0011, 0062-0082].
	Rat is silent to the use of a storage configured to store a reference table in which a reference resistance value is recorded corresponding to disconnection of the first temperature fuse or the second temperature fuse.
Yun discloses a battery pack (10) comprising a first battery module (11) and a second battery module (12) which are connected in parallel to a controller (13); the controller (13) being configured to detect overcharging within a battery pack (10) by sensing voltages of each of the first and second battery modules (11, 12) and comparing against a reference voltage (Figure 1, [0039, 0045]). Yun further discloses that the controller (13) serves to store a reference voltage value that is used to compare against a measured voltage of the battery modules (11, 12) in order to determine if an overcharging situation is occurring [0026, 0045]. Yun further teaches that such a configuration serves to monitor the function of the battery pack and prevent any hazardous circumstances such as an explosion or fire [0009].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the apparatus of Rat to have a storage which serves to function to store a reference table of reference values, as taught by Yun with reference voltage values, as it is known in the art to have a storage which functions to store a table of reference values in schemes designed to identify overheating in a battery module, which allows for early detection and action to prevent an explosion and fire within the battery pack. By doing so, all of the limitations of Claim 2 are met.
In Regards to Claim 3 (Dependent Upon Claim 2):
	Rat as modified by Yun discloses the apparatus of Claim 2 as set forth above. Rat further discloses that the controller (monitoring module, M) is configured to measure the total resistance value of the first temperature fuse (C1/R1) and the second temperature fuse (C2/R2) and determine if a battery module (heat source, Sx) is overheated (Figure 2, [0062-0065, 0083-0094]). Upon the above detailed modification of Rat by Yun, the controller (monitoring module, M) would be configured to measure the total resistance value of the first temperature fuse (C1/R1) and the second temperature fuse (C2/R2), search the reference table for a temperature fuse (Cx/Rx) in which disconnection has occurred, based on the measured total resistance value, and determine that a battery module (heat source, Sx) corresponding to the searched temperature fuse (Cx/Rx) is overheated. Thus, all of the limitations of Claim 3 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Rat as modified by Yun discloses the apparatus of Claim 1 as set forth above.
Rat is deficient in disclosing that the controller is configured to cut off power of the battery pack when the overheated battery module is detected.
Yun further discloses that the controller (control circuit) is configured to cut off the power of the battery pack (10) when a battery module (11, 12) is found to be in a state of overcharging [0048]. Yun further teaches that such a configuration serves to monitor the function of the battery pack and prevent any hazardous circumstances such as an explosion or fire [0009].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the apparatus of Rat to cut off the power from the battery pack when a battery module is detected to be overheated, following the concept taught by Yun, with reasonable expectation of success in improving the safety of the battery by preventing overheating in, or damage to, any additional battery modules within the battery pack. By doing so, all limitations of Claim 7 are met.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rat et al. (US 20210396595A1), as applied to Claim 1 above, in further view of Wang et al.  (CN 106205029).
In Regards to Claim 6 (Dependent Upon Claim 1):
	Rat as modified by Yun discloses the apparatus of Claim 1 as set forth above. Rat further discloses that the controller (monitoring module, M) is configured to detect in a battery module (heat source, Sx) a change in temperature and trigger a cooling action [0062-0063].
	Rat is deficient in disclosing that the controller is configured to warn of a possibility of fire when the overheated battery module is detected.
Wang discloses an apparatus (automatic alarm device) for detecting overheating of a battery module, the apparatus comprising: a battery pack including a plurality of battery modules (battery cell, 2) (Figure 1, p.4, lines 19-42). Wang further discloses a plurality of temperature fuses (fuse element, 1) arranged on each of the battery modules (battery cell, 2) (p.4, lines 19-24), wherein each of the plurality of temperature fuses (fuse element, 1) has a resistance value (R0) (p.5, line 50- p.6, line 6). Wang further discloses a controller (control circuit) configured to detect an overheated battery module (battery cell, 2) based on a total resistance value of the temperature fuses (fuse element, 1) (p.5, line 50-p.6, line 6, and p.6, lines 20-32). Wang further discloses that the controller (control circuit) is configured to warn of a possibility of fire when the overheated battery module (11, 12) is detected, which provides a fast and reliable warning about the thermal runaway of the battery pack (p.3, lines 19-35).
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the controller of Rat to be configured to issue a warning when an overheated battery module is detected, as taught by Wang, with a reasonable expectation of success in providing a fast and reliable warning when a battery pack is overheated that accompanying hazards may occur. By doing so, all of the limitations of Claim 6 are met.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rat et al. (US 20210396595A1), as applied to Claim 1 above, in further view of Pan et al. (CN 111370784A).
In Regards to Claim 8 (Dependent Upon Claim 1):
Rat as modified by Yun discloses the apparatus of Claim 1 as set forth above.
	Rat is deficient in disclosing that the first and second temperature fuses include wires that are melted at or above a threshold temperature, and wherein melting occurs throughout the wires.
Pan discloses a method of identifying thermal runaway in a battery module, wherein the method utilizes a plurality of temperature fuses (sensing element) which may comprise a fuse wire (p.4, lines 8-21). Pan further discloses that the fuse wire is melted when it meets or exceeds a pre-determined threshold melting temperature (p.4, lines 8-21). Pan further teaches that by using a temperature fuse (sensing element) with a low melting point, a thermal runaway identification method may be simple, low cost, and effective (p.3, lines 4-14).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the fuses of Rat, fuse wires, as it is known in the art as a common type of fuse and would allow the skilled artisan a reasonable expectation of success in providing a fuse which will melt upon meeting or exceeding a threshold temperature thus providing a simple, cheap, and effect way to identify a battery module experiencing thermal runaway, as taught by Pan. By doing so, the limitation of Claim 8 requiring that the first and second temperature fuses include wires that are melted at or above a threshold temperature, and wherein melting occurs throughout the wires, is met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./            Examiner, Art Unit 1724   

/SARAH A. SLIFKA/            Primary Examiner, Art Unit 1759